ORDER

PER CURIAM.
Plaintiff-Appellant Eleanor Hickerson appeals from the decision of the Circuit Court of St. Louis County, the Honorable Melvyn Wiesman presiding, granting Defendant-Respondent McCarthy Spice and Blend’s motion for summary judgment. We affirm.
We have thoroughly reviewed the record and the briefs of the parties, and no error of law appears. Therefore, an opinion would have no precedential value. The parties have been given a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed pursuant to Rule 84.16(b).